{¶ 1} The trial court order and the opinion of the court of appeals in this case were premised upon the application of R.C. 2941.401. Because appellee was incarcerated in a federal prison in Ohio rather than in a “correctional institution of this state,” see R.C. 2941.401 and 2967.01, R.C. 2941.401 does not apply.
{¶ 2} Accordingly, this case is remanded to the court of appeals for further proceedings to determine the statute that properly applies and whether the requirements of that statute were satisfied.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lan-zinger, and Cupp, JJ., concur.